Daniels, J.
The objections and exceptions taken in this case are, for all practical objects, the same as those considered in the case of Merscheim against the same defendant, (ante, 702,) with a very few unsubstantial differences. In this case it has been urged that the judgment roll was improperly received in evidence, for the reasons that no proof of its genuineness was given, that all the papers offered was a judgment roil on file in the office of the clerk of the county of New York, and without that proof it should not have been received. A complete answer to these points is presented by the fact that the objections were in no manner mentioned upon the trial. If they had been, they might have been readily obviated by proof of the facts within the power of the plaintiff. The objections which were taken to the admission of the roll in evidence was that it was incompetent, immaterial, and irrelevant, and not binding upon the defendant. There was not the slightest intimation given that any further proof could be required to authenticate the judgment and sustain the action of the court. At the close of the case exceptions were taken to the charge of the court in several particulars; but as the charge was fully warranted by the evidence, and submitted what was controverted in the case as matters of fact fairly and wholly to the jury, these exceptions cannot be supported. The rulings upon the material evidence were similar to those in the other action. No ground has been presented by them for questioning the correctness of the decisions which were made, and both the judgment and the order should be affirmed. All concur.